Citation Nr: 1732883	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-25 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 28, 1971 to August 25, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2017 the Veteran withdrew his request for a Board hearing.  

FINDING OF FACT

Although a heart condition was not noted on the service enlistment examination, clear and unmistakable evidence demonstrates that the Veteran's diagnosed congenital heart disease with aortic stenosis predated his active duty and that there was no increase in disability beyond the normal progress of the disease during such service. 

CONCLUSION OF LAW

Congenital heart disease with aortic stenosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016); Wagner v. Principi, 370 F.3d 1089, (Fed. Cir. 2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in December 2011.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As certain cardiovascular diseases are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 406 (1996).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990).

Further, the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990).  The mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at some time in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.  Id. 

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

On the April 1971 enlistment examination the Veteran's heart was evaluated as normal, and his EKG was within normal limits.  On the accompanying April 1971 Report of Medical History, the Veteran indicated that he has had chest pain, and the examiner noted that he had a heart murmur.  

The Veteran's DD 214 Form shows that he entered active service on July 28, 1971.  Service treatment records include a consultation sheet dated on July 31, 1971 that shows that a Consultation Report was requested because the Veteran had a history of heart murmur for one year.  The provisional diagnosis was chronic heart disease with aortic stenosis.  On August 3, 1971, the consultation report provides an impression of chronic heart disease with aortic stenosis, and the Veteran was found unfit for military duty.  

A service treatment record apparently dated in August 1971 shows that physical examination revealed a harsh, Grade III/VI systolic murmur and chest X-rays showed a large left ventricle and dilated ascending aorta.  The impression was congenital heart disease with aortic stenosis.  It was recommended that the Veteran be separated from service as he had a "non-acceptable defect as defined in AR40-501,2-20c."  A Medical Board Report in August 1971 shows the Veteran had a diagnosis of congenital heart disease with aortic stenosis and that he would be discharged from service later that month.  

Although the service treatment record apparently dated in August 1971 shows that the examiner used the term "defect," the examiner did so based on criteria pertaining to non-acceptable conditions established by Army Regulation (AR) 40-501.  Moreover and of significant import, the same examiner provided a diagnosis of a congenital heart disease with aortic stenosis.  This opinion clearly establishes that the Veteran's congenital heart condition is a disease and not a defect.  Furthermore, neither the lay nor medical evidence of record shows that the Veteran's heart condition is a congenital defect that was subject to superimposed disease or injury during his twenty nine days on active duty.  

In November 2005, the Veteran underwent an aortic valve replacement, the preoperative and postoperative diagnosis was critical aortic stenosis.  Private medical records in February 2012 provide an impression of atherosclerotic aorta.  

In the instant case, the Board acknowledges that the Veteran's heart condition was not noted at his examination upon entrance to service and thus he is entitled to the presumption of soundness.  However, the presumption of soundness may be rebutted.  As stated above, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner 370 F.3d 1089.

Here, each element of the presumption of soundness is rebutted by clear and unmistakable evidence.

The service treatment records discussed above show that the Veteran had a heart murmur discovered a year prior to service.  Moreover shortly after the Veteran's enlistment the service treatment records provide a diagnosis of congenital heart disease with aortic stenosis.  Congenital by definition means "existing at, and usually before, birth."  Dorland's Illustrated Medical Dictionary 410 (31st ed. 2007).  Thus, the evidence is clear and unmistakable that the Veteran's congenital heart disease with aortic stenosis preexisted service.  

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's congenital heart disease with aortic stenosis did not increase in severity during service or that any increase was due to the natural progress of the disease.  Wagner.

In this case, there is clear and unmistakable evidence that the Veteran's congenital heart disease with aortic stenosis was not aggravated by service.  First, the service treatment records show that the Veteran was initially evaluated for his heart condition due to his history of a heart murmur.  The service treatment records establish that there had been no aggravation and at most indicate that the Veteran experienced continuing manifestations of the preservice disability rather than an increase in severity.  Second, on VA examination in February 2012, the examiner noted that the Veteran had an aortic heart valve condition.  The examiner opined that the Veteran's condition, which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness based on evidence that clearly shows the Veteran had a cardiac murmur prior to enlistment and service treatment records in August 1971 show that he had congenital heart disease with aortic stenosis.  The examiner's clinical impression was that the current state is a natural progression of the Veteran's diagnosis of aortic stenosis status post valve replacement.  The Board finds this opinion highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's heart condition, history and relevant longitudinal complaints in proffering the opinion.  Thus there is clear and unmistakable evidence that there was no aggravation.  

The Veteran contends that he has chronic heart disease that began during service in August 1971.  See September 2011 claim.  The Veteran is competent to report that he experienced heart problems during and since his period of active duty as he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that there is argument regarding an increase in severity or aggravation of aortic stenosis during active duty, the medical evidence, to include the service treatment records and February 2012 VA opinion discussed above, shows that the Veteran's heart condition was not incurred or aggravated by active duty.  See Moray v. Brown, 5 Vet. App. 211 (1993) (persons without medical expertise are not competent to offer medical opinions).  This medical evidence is more probative and competent than rather generic statements on the part of the Veteran and constitute clear and unmistakable evidence that there was no aggravation.  As the Veteran's lay evidence is not competent the matter of whether it is credible is not reached. 

Thus, there is clear and unmistakable evidence that the Veteran's congenital heart disease with aortic stenosis preexisted service and was not aggravated by service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


